DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application discloses and claims only subject matter disclosed in prior application no16/101,969, filed 08/13/2018, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application constitute a continuation.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/22/21. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Instant application 17/106,951
US patent US 10855478 B2
1. A device for receiving secured software update information from a server, the device comprising: 
a physical unclonable function (PUF) information generator configured to generate PUF information, wherein the PUF information is used to encrypt the software update information on the server so as to generate encrypted software update information; 



a first encrypter, configured to encrypt the PUF information from the PUF information generator using one of at least one public key from the server so as to generate encrypted PUF information; 
a second encrypter, configured to decrypt the encrypted software update information using at least one PUF response output of the PUF information so as to obtain the software update information; 
a helper data generator configured to remove noise in the at least one PUF response output; and 


an input/output (I/O) interface configured to receive the at least one public key, the encrypted software update information, and a corresponding challenge input corresponding to the at least one PUF response output used for encrypting the software update information from the server, and transmit the at least one encrypted PUF response output from the device.
1. A device for receiving secured software update information from a server, the device comprising: 
a physical unclonable function (PUF) information generator, comprising a PUF cell array, configured to generate PUF information, wherein the PUF information comprises at least one PUF response output, wherein the at least one PUF response output is used to encrypt the software update information on the server so as to generate encrypted software update information; 
a first encrypter, configured to encrypt the PUF information from the PUF information generator using one of at least one public key from the server so as to generate encrypted PUF information; 
a second encrypter, configured to decrypt the encrypted software update information using one of the at least one PUF response output so as to obtain the software update information; 

a helper data generator configured to remove noise in the at least one PUF response output;
 a memory configured to store the decrypted software update information for execution; 
an input/output (I/O) interface; configured to receive the at least one public key, the encrypted software update information, and the corresponding challenge input corresponding to the at least one PUF response output used for encrypting the software update information from the server, and transmit the at least one encrypted PUF response output from the device; and
 a processor configured to execute the software update information stored in the memory.




Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20  of U.S. Patent No. US 10855478 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because similar limitations with minor variations.
Allowable Subject Matter
Claims 1-20 will be allowable if applicant file terminal disclaimer.

	
The following is an examiner’s statement of reasons for allowance:
Based on prior allowed case 16/101969 and the prior art of record does not teach or fairly suggest in combination of steps as recited in the Applicant’s independent claims as amended, an input/output (I/O) interface configured to receive the at least one public key, the encrypted software update information, and a corresponding challenge input corresponding to the at least one PUF response output used for encrypting the software update information from the server, and transmit the at least one encrypted PUF response output from the device.
The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED WALIULLAH whose telephone number is (571)270-7987. The examiner can normally be reached 8.30 to 430 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 1-571-272-8878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMMED WALIULLAH/Primary Examiner, Art Unit 2498